[exhibit101cover.jpg]
        



SUPPLY AND DISTRIBUTION AGREEMENT


This SUPPLY AND DISTRIBUTION AGREEMENT (“Agreement”), dated as of July 2, 2015,
is made by and between The Medicines Company, a company with its principal
offices located at 8 Sylvan Way, Parsippany, NJ 07054 (“Innovator”), and Sandoz
Inc., a Colorado corporation with a corporate address at 100 College Road West,
Princeton, NJ 08540 (“Sandoz”).
WHEREAS, Innovator, pursuant to the terms of this Agreement, would like to
manufacture and supply Product (as defined below) to Sandoz; and
WHEREAS, Sandoz, pursuant to the terms of this Agreement, would like to purchase
Product from Innovator and distribute Product; and
WHEREAS, the parties would like to have the ability to add additional products
to this Agreement from time to time;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


ARTICLE 1
DEFINITIONS


As used throughout this Agreement and any exhibits, schedules or attachments
hereto, each of the following terms will have the respective meaning set forth
below:
1.1.    “Act” shall mean the United States Federal Food, Drug, and Cosmetic Act
as amended from time to time.
1.2.    “Additional Costs” will mean Sandoz’s total costs for (i) any freight
charges incurred by Sandoz for shipments of Product, and (ii) Sandoz’s customary
sales and distribution expenses equivalent which shall not exceed [**]% ([**]
percent) of Net Sales.
1.3.    “Affiliate” will mean, with respect to a party, any other business
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party. A business entity or party will be regarded as
in control of another business entity if it owns directly or indirectly (i) in
the case of corporate entities, more than fifty percent (50%) of the equity
securities in the subject entity entitled to vote in the election of directors,
and (ii) in the case of an entity that is not a corporation, more than fifty
percent (50%) of the equity securities or other ownership interests in the
subject entity with the power to direct the management and policies of such
entity by any means whatsoever or entitled to elect the corresponding management
authority.
1.4.    “APP Supply Agreement” means that certain AG Supply Agreement, dated
January 22, 2012, by and between APP Pharmaceuticals, LLC and Innovator. 



1
 



--------------------------------------------------------------------------------





Execution Version



1.5.    “Applicable Law” will mean all applicable provisions of constitutions,
statutes, laws, rules, treaties, regulations, guidelines and orders of all
governmental authorities and all applicable orders, rules and decrees of courts
in the Territory.
1.6.    “Business Day” will mean any day other than a Saturday, Sunday or legal
holiday on which banks in New York, New York are closed.
1.7.    “cGMP” will mean current Good Manufacturing Practices, as set forth in
the United States Code of Federal Regulations (21 CFR part 210 & Part 211), and
any other applicable laws, guidelines and regulations.
1.8.    “Commercially Reasonable” will mean with respect to the efforts to be
expended or considerations to be undertaken, by a party related to any
objective, activity or decision to be undertaken hereunder; reasonable, good
faith efforts to accomplish a similar objective, activity or decision under
similar circumstances. Such efforts will be similar to those efforts,
considerations and resources commonly used by a party for a similar product
owned by it or to which it has rights, which product is at a similar stage in
its product life and is of similar market potential taking into account the
competitiveness of alternative products sold by third parties in the
marketplace, the regulatory status, market conditions and the profitability of
the product.
1.9.    “Convicted Entity” will mean a corporation, partnership or association
that has been convicted of a criminal offense that falls within the ambit of 21
U.S.C. §1320a – 7(a), but has not yet been excluded, debarred, suspended or
otherwise declared ineligible.
1.10.    “Convicted Individual” will mean an individual who has been convicted
of a criminal offense that falls within the ambit of 21 U.S.C. §1320a – 7(a),
but has not yet been excluded, debarred, suspended or otherwise declared
ineligible.
1.11.    “Damages” will have the meaning given in Section 15.1.
1.12.    “Debarred Entity” will mean a corporation, partnership or association
that has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any abbreviated drug application,
or a subsidiary or Affiliate of a Debarred Entity.
1.13.    “Debarred Individual” will mean an individual who has been debarred by
the FDA pursuant to 21 U.S.C. §335 (a) or (b) from providing services in any
capacity to a person that has an approved or pending drug product application.
1.14.    “Effective Date” will mean the date first set forth above.
1.15.    “Excluded Entity” will mean an entity (i) that has been excluded,
debarred, suspended or is otherwise ineligible to participate in federal health
care programs such as Medicare or Medicaid by the Office of the Inspector
General (“OIG/HHS”) of the Department of Health and Human Services, or (ii) that
has been excluded, debarred, suspended or is otherwise ineligible to participate
in federal procurement and non-procurement programs, including those produced by
the United States General Services Administration (“GSA”).

2
 



--------------------------------------------------------------------------------





Execution Version



1.16.    “Excluded Individual” will mean an individual who has been excluded,
debarred, suspended or is otherwise ineligible to participate in (i) federal
health care programs such as Medicare or Medicaid by the OIG/HHS, or (ii)
federal procurement and non-procurement programs, including those produced by
the GSA.
1.17.    “FDA” will mean the U.S. Food and Drug Administration, and any
successor or replacement agency.
1.18.    “Force Majeure Event” will have the meaning given in Article 10.
1.19.    “Initial Forecast” will have the meaning given in Section 4.3.
1.20.    “Initial Term” will mean five (5) years from the Triggering Event
(subject to any other termination rights set forth in the Agreement).
1.21.    “Innovator Branded Product” will mean Angiomax® in finished, packaged
form that is distributed by Innovator in the Territory under the applicable
Innovator Trademarks in Innovator trade dress and under Innovator NDC
numbers.    
1.22.    “Innovator COGS” will mean Company’s (or its Contract Manufacturing
Organization’s “CMO’s”) direct costs of materials and labor (including salary,
wages and fringe benefits) incurred in acquiring (including any acquisition
costs paid to third parties for materials or services acquired), formulating,
manufacturing, packaging and labeling the applicable Product (including the
bivalirudin active pharmaceutical ingredient), including quality assurance and
quality control activities necessary to release such Product, together with
directly allocable manufacturing overheads (but excluding overheads that cannot
be specifically identified to manufacturing such Product, such as corporate,
general and administrative overheads).  Innovator COGS (a) shall be determined
in accordance with Innovator’s (or its CMO’s) standard cost accounting policies
that are in accordance with generally accepted accounting principles and
consistently applied across Innovator’s (or its CMO’s) manufacturing network to
other products that Innovator or its CMO manufactures and (b) shall not include
inter-company profits among Innovator and its Affiliates (or its CMO and its
affiliates). The current Innovator COGS are set forth on Schedule A.
1.23.    “Innovator Indemnified Parties” will have the meaning given in Section
15.2.
1.24.    “Innovator NDA” means NDA No. 20-873, as amended, or supplemented.
1.25.    “Innovator Trademarks” will mean all trade names, trade dress, logos
and graphics used by Innovator in connection with its branded products or its
corporate identity.
1.26.    “Latent Defect” will mean any instance where a Product fails to conform
to the Specifications for such Product and such failure would not be
discoverable upon reasonable physical inspection of such Product or other
testing customarily conducted by Sandoz upon receipt by Sandoz in accordance
with its standard operating procedures.
1.27.    “Launch Quantities” will mean Sandoz’s initial purchase order for [**]
vials of Product.

3
 



--------------------------------------------------------------------------------





Execution Version



1.28.    “NDA” will mean a new drug application filed with the FDA.
1.29.    “Net Profit” will mean Net Sales less (i) Product Cost, and (ii)
Additional Costs.
1.30.    “Net Sales” will mean the quarterly gross sales of the Product less the
following, as accrued and adjusted: (i) cash discounts (and only to the extent
that such amounts are included in invoices and then only to the extent that such
amounts are customary and reasonable); (ii) returns (including recalls); price
protection and shelf stock adjustments; reprocurement charges by its customers
and other similar charges; chargebacks, allowances, discounts, inventory
management fees, and rebates; (iii) other payments required by law or agreed to
be made under Medicaid, Medicare or other government special medical assistance
programs (including, but not limited to, payments made under the new “Medicare
Part D Coverage Gap Discount Program” and the “Annual Fee on Branded
Prescription Pharmaceutical Manufacturers”); and, (iv) sales, excise or other
similar taxes (excluding income taxes). Net Sales shall be determined in
accordance with International Financial Reporting Standards (IFRS), consistent
with Sandoz’s books and records applicable in the Territory.
1.31.    “Overdue Interest Amount” will mean the [**] quoted as such in The Wall
Street Journal on the first Business Day of the month during which an amount
becomes overdue under this Agreement, plus [**]%, calculated on an annual basis.
1.32.    “Product” will mean bivalrudin 250mg/vial as approved by the FDA under
the Innovator NDA, and labeled and sold under the Sandoz name.
1.33.    “Product Cost” will mean the Innovator COGS of the applicable Product
supplied to Sandoz.
1.34.    “Promotional Materials” will have the meaning set forth in Section 3.5.
1.35.    “Renewal Term” will mean additional successive one (1) year periods
following the Initial Term, unless either party gives notice of non-renewal at
least six (6) months prior to the expiration of the Initial Term or Renewal
Term, as applicable.
1.36.    “Sandoz Indemnified Parties” will have the meaning given in Section
15.1.
1.37.    “Sandoz Product” will mean a bivalrudin product covered by an
Abbreviated New Drug Application (“ANDA”) owned or controlled by Sandoz or one
of its Affiliates.
1.38.    “Sandoz Trademarks” will have the meaning given in Section 3.6.
1.39.    “Specifications” will mean the specifications for the design,
composition, manufacture, packaging, and/or quality control of the Product as
set forth in the NDA.
1.40.    “Supply Term” will mean will mean the Initial Term and any Renewal
Term.
1.41.    “Term” will have the meaning given in Section 7.1.

4
 



--------------------------------------------------------------------------------





Execution Version



1.42.    “Territory” will mean the United States of America, its commonwealths,
territories, possessions and U.S. military bases
1.43.    “Triggering Event” will mean the date, which shall be no earlier than
[**], designated in an email from Innovator to Sandoz explicitly stating that
Sandoz is authorized to begin commercial sales of the Product in the Territory
beginning on such designated date. Such email notice shall only be sent from the
President or Chief Executive Officer of Innovator to [**].


ARTICLE 2
RIGHT TO USE


2.1    Rights under Innovator NDA. During the Supply Term, Innovator hereby
grants Sandoz an exclusive (except with respect to the APP Supply Agreement),
non-transferable right to market, promote, distribute, offer to sell and sell
Product in the Territory under the Innovator NDA upon the Triggering Event. This
right is not transferable or assignable. Nothing in this Agreement shall
preclude or prevent Innovator from marketing, distributing, offering to sell or
selling the Innovator Branded Product.
2.2    No Rights to Innovator Trademarks and IP. Innovator grants Sandoz no
right to use any Innovator Trademarks or other Innovator intellectual property,
except as provided herein or as otherwise required by law or regulation.
2.3    Sale of Product. During the Term, Sandoz will not market or sell the
Product, except as provided herein, or any Sandoz Product.
2.4    Performance through Affiliates. Notwithstanding anything to the contrary
contained herein, each party may discharge any obligations and exercise any
right hereunder, or performance hereunder, through any of its Affiliates. Each
party hereby guarantees the performance by its Affiliates of such party’s
obligations under this Agreement, and will cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.


ARTICLE 3
SALES AND MARKETING ACTIVITIES


3.1    Commercial Efforts. Sandoz will use Commercially Reasonable efforts to
market, distribute and sell the Product in the Territory during the Supply Term.
Such Commercially Reasonable efforts will include pre-commercial Product launch
activities to support the Product launch and beginning sales on the Triggering
Event.
3.2    Pre-Commercial Launch Activities. Sandoz will provide Innovator a plan
for pre-commercial Product launch activities no later than five (5) Business
Days following execution of this Agreement for Innovator’s approval. Sandoz will
not conduct any pre-commercial Product launch activities without Innovator’s
express approval.



5
 



--------------------------------------------------------------------------------





Execution Version



3.3    Pricing. Sandoz will have independent, sole discretion to determine the
pricing, terms of sale, marketing, and selling decisions for the Product without
any consultation with, input from, or prior notice to Innovator. The above
notwithstanding, Sandoz agrees it will not use the Product as a “loss leader” or
as part of a bundle, basket or group sale with sales of its other products or in
order to gain or maintain sales of its other products, or in a manner that would
result in financially disadvantaging the Product relative to such other
products. For the avoidance of doubt, Innovator will have independent, sole
discretion to determine the pricing, terms of sale, marketing, and selling
decisions for the Innovator Branded Product without any consultation with, input
from, or prior notice to Sandoz.
3.4    Rebate Processing and Government Pricing.    
(i)    Sandoz will be solely responsible for all federal, state and local
government and private purchasing, pricing or reimbursement programs with
respect to the Product, including taking all necessary and proper steps to
execute agreements and file other appropriate reports and other documents with
governmental and private entities and the Innovator shall provide reasonable
assistance to Sandoz to effectuate same. Sandoz will be solely responsible for
payment and processing of all rebates, whether required by contract or local,
state or federal law, for the Product.
(ii)    Sandoz shall be solely responsible for all federal, state and local
government purchasing, pricing or reimbursement programs and private purchasing,
pricing or reimbursement programs with respect to the Product sold by Sandoz,
including taking all necessary and proper steps to execute agreements and file
other appropriate reports and other documents with applicable governmental
agencies and private entities necessary for coverage of the Product under state,
federal or other health care programs and to list the Product under the
agreements governing such program.  Sandoz shall be solely responsible for
categorizing the Product under federal, state and local government pricing or
reimbursement programs, including without limitation, the determination of
covered drug status under U.S. Department of Veterans Affairs pricing program
and categorization as innovator or non‑innovator under the Medicaid rebate
program.  Sandoz shall be solely responsible for payment and processing of all
rebates, whether required by contract or Applicable Law, for the Product sold by
Sandoz. Innovator acknowledges that Sandoz will require certain information from
Innovator in order to submit the governmental price reports for periods
beginning with the Sandoz reporting date, and Sandoz acknowledges that Innovator
will require certain information from Sandoz in order to submit the applicable
governmental price reports for periods until the Sandoz reporting date.  The
Parties therefore agree to cooperate and use Commercially Reasonable efforts to
provide on a timely basis all such documentation as may reasonably be requested
by each Party of the other to report required pricing information.  Accordingly,
the Parties agree to provide to the other such information, including but not
limited to, the following. Innovator shall provide to Sandoz, within ten (10)
days after the Effective Date, relevant Product(s) information, including but
not limited to base average manufacturer’s price value.
(iii)    If Innovator is required to refer to Product sales made by Sandoz in
Innovator’s government price reports, Sandoz will provide Innovator with
aggregate sales figures for Product sales made by Sandoz and the related Net
Profit split by product NDC number. This information will be contained in the
NPS Report as set forth in Section 5.2. Innovator shall use

6
 



--------------------------------------------------------------------------------





Execution Version



any data or information relating to pricing that Sandoz provides under this
Section 3.4 or otherwise for the limited purpose of complying with legal price
reporting requirements and for no other purpose. Innovator shall not use any
such data or information in connection with its sales, marketing or contract
operations and will represent and warrant to Sandoz that such data and
information is not disclosed among Innovator personnel for any purpose other
than for government price reporting.
3.5    Promotional Materials. Sandoz will not use any Promotional Materials in
connection with the marketing, sale or distribution of the Product without
Innovator’s prior written approval, except that Sandoz may include such
Product’s generic name, launch date, available packaging configurations, and the
pricing and delivery terms in its introduction announcements to the trade, bill
sheets and product catalog without obtaining Innovator’s prior written approval.
For purposes of this Agreement, “Promotional Materials” means all labeling and
advertising materials as defined in the Act and the regulations of the FDA
thereunder. For the avoidance of doubt, Innovator will retain exclusive
authority and responsibility for the filing of Promotional Materials with the
FDA on Form 2253 (or such other form as required by FDA) or as otherwise
required by Applicable Law.
3.6    Sandoz Trademarks. All trademarks, trade names and packaging graphics
owned or licensed by Sandoz and intended to be used in connection with the
Product (collectively, the “Sandoz Trademarks”) will be chosen by Sandoz in its
sole discretion; provided, however, that Sandoz will not be permitted to use any
such Sandoz Trademarks to the extent Innovator, in its reasonable judgment,
determines that such Sandoz Trademarks will be confusingly similar to those
which Innovator uses in connection with any of its own products. Sandoz will
provide reasonable advance written notice to Innovator of any Sandoz Trademarks
to permit Innovator to identify any Sandoz Trademark that Innovator reasonably
believes is confusingly similar. Innovator will notify Sandoz in writing within
fifteen (15) days of receipt of the Sandoz Trademarks if Innovator, in its
reasonable judgment, objects to the Sandoz Trademarks. Absent receipt of such
notice from Innovator, Sandoz will be free to use the Sandoz Trademarks.


ARTICLE 4
SUPPLY


4.1    Innovator Supply Obligations. Subject to the provisions of this Article
4, Innovator will supply Sandoz’s requirements for the Product in accordance
with Sandoz’s forecasts. Innovator’s supply of Product to Sandoz may not be used
for any purpose other than the distribution and sale of Product under this
Agreement.
4.2    Sandoz Purchase Obligations. Subject to the provisions of this Article 4,
Sandoz will exclusively purchase from Innovator Sandoz’s requirements for the
Product for the Supply Term.
4.3    Sandoz Initial Forecast. Within two (2) days after the Effective Date,
Sandoz will deliver to Innovator a forecast for the Launch Quantities and all
Product required for the first [**] months after the Triggering Event (the
“Initial Forecast”). Innovator will accept the forecast or provide an
alternative proposal to Sandoz within ten (10) days after receipt. The
Innovator’s

7
 



--------------------------------------------------------------------------------





Execution Version



alternative Initial Forecast shall be considered the binding Initial Forecast;
provided the quantities are less than the amounts set forth in Sandoz’s proposed
Initial Forecast. The Initial Forecast will be broken down by strength and
delivery date. The first [**] months of the Initial Forecast will constitute a
binding order and Sandoz will deliver a binding written or electronic purchase
order for the first [**] months of the forecast for the Initial Forecast once
accepted by Innovator.
4.4    On-Going Sandoz Purchase Orders. No later than the tenth (10th) Business
Day of [**] beginning with the [**] after the Triggering Event, Sandoz will
provide Innovator an updated rolling [**] month forecast for Product. The first
[**] months of each forecast will be binding upon the parties. With each such
rolling forecast, Sandoz will deliver a binding written or electronic purchase
order for the [**] month of each new rolling forecast. Without the parties’
prior written agreement, no forecast for the rolling [**] month period will vary
the amounts set forth in the previous forecast for the same month by more than
[**] percent ([**]%).
4.5    Supplemental Sandoz Purchase Orders. Sandoz may submit supplemental
purchase orders to Innovator for additional quantities of Product at any time
during the Supply Term. Innovator will have no obligation to accept or supply
such supplemental purchase orders, but may make reasonable efforts to fulfill
supplemental purchase orders up to [**] percent ([**]%) of the relevant
forecast. Sandoz may not submit supplemental purchase orders to Innovator for
quantities in excess of [**] percent ([**]%) without the prior written consent
of Innovator. No supplemental purchase orders will be binding upon Innovator
unless and until Innovator accepts the quantities and delivery dates in writing
after receipt of the supplemental purchase order. Innovator will confirm or
reject supplemental purchase orders within ten (10) Business Days after receipt.
4.6    Conflicts. To the extent of any conflict or inconsistency between this
Agreement and any purchase order, purchase order release, confirmation,
acceptance or any similar document, the terms of this Agreement will govern.
4.7    Capacity Allocation. In the event that Innovator’s inability (including
without limitation, any inability as a result of a Force Majeure Event) to meet
binding orders is due to a shortage of production capacity, common raw materials
or other reason at a Innovator facility (or a facility of its designee),
Innovator will immediately notify Sandoz in writing of such shortage of
production capacity, common raw materials or other problem, and, if possible,
the date such shortage of production capacity, common raw materials or
production problem is expected to end. In such event, Innovator will allocate
its available production capacity first to the production of Innovator Branded
Product and then between the Product and all products (other than the Innovator
Branded Product ) using the same resources that are causing the shortage from
all parties over that same period in such proportion as the Product forecasted
to be sold over the next four (4) full calendar quarters bears to total
projected purchases for all products using the same resources that are causing
the shortage from all parties over that same period.
4.8    Shipping Terms. Innovator shall deliver Product [**] (INCOTERMS 2010).
Solely for the Launch Quantities, title and risk of loss to the applicable
Launch Quantities will only pass to Sandoz [**], regardless of whether such
Launch Quantities [**].

8
 



--------------------------------------------------------------------------------





Execution Version



4.9    Delivery. Delivery by Innovator of at least [**] percent ([**]%) but no
more than [**] percent ([**]%) of the quantity ordered will be accepted by
Sandoz in full satisfaction of Innovator’s obligation to supply such firm order
if such delivery is in compliance with the terms of this Article 4. Sandoz will
accept and be invoiced for the actual quantities shipped. All charges for
packaging are included in the Product Cost unless otherwise agreed to by the
parties. Innovator will not be responsible for warehousing finished goods for
Sandoz. Innovator will ship all finished goods to Sandoz (or its designee) upon
completion. All shipments must be accompanied by a packing slip that describes
the articles, states the purchase order number and shows the shipment’s
destination. Deliveries of Product will be made in accordance with the delivery
schedule set forth in the purchase orders provided, subject to Sections 4.3, 4.4
and 4.5.
4.10    Meetings. Innovator and Sandoz shall participate in a supply meeting on
a regular but not less frequent than a monthly basis. At each such supply
meeting, the parties shall agree on the specific delivery dates during an
applicable month for Product ordered in the binding purchase order, if any,
submitted at such meeting. Participation in any supply meeting may be conducted
via teleconference. Within five (5) days after the Effective Date, each of
Sandoz and Innovator shall identify an individual whose role will be to manage
the relationship between the parties (the “Team Coordinator”). The Team
Coordinator for each party shall provide points of contact for such party that
will be responsible for functional tasks to include, but not be limited to,
supply, ordering and quality obligations.
4.11    Certificate of Compliance. Each shipment of Product to Sandoz will be
accompanied by a certificate of compliance prepared by an authorized
representative of Innovator confirming that the Product has been manufactured in
accordance with this Agreement and the NDA for the Product. Any deviations and
investigations related to the Product will be documented by Innovator in
accordance with the NDA and the Quality Agreement referred to in Section 6.1.
4.12    Territory. Sandoz will only market, distribute, offer to sell and sell
the Product in the Territory. Sandoz shall not, directly or indirectly, (i)
solicit or accept orders for sales of Product to any existing or prospective
customer for outside the Territory, (ii) deliver or tender (or cause to be
delivered or tendered) any Product outside of the Territory, or (iii) sell any
Product to, or solicit any sales from, a customer if Sandoz knows, after
reasonable inquiry, or has reason to know, that such customer intends to resell
the Product outside of the Territory. If Sandoz becomes aware, after reasonable
inquiry, of any circumstance where there is a reason to believe that the Product
is being, or will be, distributed or redistributed outside the Territory by a
customer of Sandoz, Sandoz shall promptly notify Innovator, and Distributor
shall promptly use Commercially Reasonable efforts to stop the sale or
distribution of Product outside the Territory, including, without limitation,
terminating future sales of Product to any such customer until such time that
Sandoz and/or Innovator receives reasonable assurances from such customer that
such activity has stopped and a party has communicated such reasonable assurance
to the other party.
4.13    Changes. In the event that either party is required to change the
Specifications for the Product pursuant to Applicable Law, or in response to a
regulatory request, the parties will agree to a modification in the Product Cost
for the Product to reflect any increase in the manufacturing

9
 



--------------------------------------------------------------------------------





Execution Version



cost caused by this change. If a change is made by either party for any other
reason, the party making the change will bear the costs for the change, unless
otherwise agreed to by the parties.


4.14    Failure to Supply. Innovator shall maintain sufficient capacity to
manufacture Sandoz’s projected needs for Product based on each Firm Order and
each Rolling Forecast during the Supply Term. Innovator shall promptly notify
Sandoz if Innovator anticipates that it shall be unable to deliver at least [**]
percent ([**]%) of the quantity of Product ordered pursuant to the terms of this
Agreement. If Innovator fails to deliver at least [**] percent ([**]%) of the
quantity of Product on or before the delivery date specified in the Firm Order
(other than as a result of a Force Majeure Event, any material breach of this
Agreement by Sandoz or its Affiliates, or any gross negligence or willful
misconduct on the part of Sandoz or its Affiliates) (a “Supply Failure”), then
Sandoz may: (i) cancel some or all existing Firm Orders for Product that are
subject to the Supply Failure without penalty; and/or (ii) recover from
Innovator all actual damages, incurred and payable to third parties by Sandoz
arising directly from the Supply Failure and resultant disruption (Sandoz having
taken reasonable steps to mitigate such damages), including all costs and
expenses reasonably incurred by Sandoz as a result thereof, including, without
limitation, any amounts Sandoz pays to its customers or any other third party
purchasers of Product, such as group purchasing organizations (“FTS Damages”),
provided that the recovery of FTS Damages by Sandoz per Supply Failure shall be
capped at the first [**] days of FTS Damages incurred and payable by Sandoz for
the applicable Supply Failure. Notwithstanding anything contained herein to the
contrary, upon Innovator’s provision of notice to Sandoz that it is no longer
subject to a Supply Failure and is able to recommence supplying the Product to
Sandoz in accordance with this Agreement, Sandoz shall have no further rights
pursuant to subsection (i) above in connection with the applicable Supply
Failure, provided that Sandoz shall have the right to recover all actual damages
arising from the Supply Failure that occur in the period between Innovator’s
provision of such notice and actual confirmed supply to Sandoz by Innovator,
subject at all times to the limitations set forth above in subsection (ii). The
remedies set forth in subsections (i) and (ii) will be Sandoz sole remedy with
respect to any Supply Failure.
4.15    Return of Launch Quantities. Upon written request from Innovator, Sandoz
will promptly return to Innovator any Launch Quantities delivered to Sandoz
prior to the Triggering Event. Innovator will bear the cost for the return of
such Product.


ARTICLE 5
CONSIDERATION


5.1    Product Cost. Innovator will send an invoice for the Product Cost for the
Product on the date such Product is shipped to Sandoz, or its designee. Payment
will be due from Sandoz on the later to occur of (a) [**] days from the invoice
date, or (b) [**] days from Sandoz’s satisfactory receipt of the applicable
Product. The above notwithstanding, with respect to any Launch Quantities
delivered prior to the Triggering Event, payment will be due on the later to
occur of (a) [**] days from the invoice date, (b) [**] days from Sandoz’s
satisfactory receipt of the applicable Product, or (c) [**] days from the
Triggering Event.

10
 



--------------------------------------------------------------------------------





Execution Version



5.2    Payment of the Net Profit split. The Net Profits will be split in
accordance with Schedule A. Sandoz will, within [**] after the end of each
calendar quarter, provide to Innovator a Net Profit split report for such
quarter (“NPS Report”), the form of which is attached hereto as Exhibit A. This
form may be amended from time to time by mutual agreement of the parties. Within
[**] days after receipt of the NPS Report, Innovator will send Sandoz an invoice
for the Net Profit split due to Innovator. Sandoz will pay Innovator the invoice
amount within [**] days of receipt of such invoice.
5.3    Monthly Reporting. Not later than ten (10) Business Days after the end of
each month through and including the month in which all rebate and chargeback
amounts on Product sold during the Supply Term and any applicable sell-off
period are finally reconciled in accordance with Section 1.30, Sandoz shall
deliver to Innovator an estimate of the information specified in Exhibit A with
respect to such month; and not later than fifteen (15) Business Days after the
end of such month, Sandoz shall deliver to Innovator a written report, in such
form as Innovator reasonably may request, that contains the information
specified in Exhibit A with respect to such month. Sandoz will provide
explanations of its relevant accounting methods and practices, as reasonably
requested by Innovator.
5.4    Samples, Coupons and Vouchers. Sandoz shall not distribute any drug
samples of a Product or coupons or vouchers for a Product to any third party.
5.5    Late Payment Penalty. Any payments not made within the specified period
of time for payment will incur an interest charge at the rate of the Overdue
Interest Amount on such overdue amounts. Any amounts that are not paid because
of a bona fide dispute between the parties that are ultimately paid later will
include interest at the time of payment.
5.6.    Audit Rights. Sandoz will keep accurate books and records for purposes
of documenting the amount of the Net Sales and product returns for Product. Said
books and records will be made available at Sandoz’s principal place of
business. Upon at least fifteen (15) Business Days’ notice, Innovator will have
the right to have Innovator’s independent public accountants obtain access to
such books and records during reasonable business hours for the purpose of
verifying, at Innovator’s expense, the amount of the Net Sales, the calculation
of the Net Profit split, and any other information reasonably necessary to
verify the above calculations and information; provided, however, that this
right may not be exercised more than once in any calendar year. Innovator will
solicit or receive from its accountants only information relating to the
accuracy of such calculations, and will only have access to information for the
most recent [**] calendar years. However, if in subsequent audits it is
discovered that an error occurred that may have carried back to previous years,
Sandoz will provide the information for all previous contract years for purposes
of identifying if the error carried back and correcting such error if necessary.
Sandoz will be entitled to require such accountants to sign a confidentiality
agreement in form and substance reasonably satisfactory to Sandoz, Innovator and
such accountant. Innovator and Sandoz will each receive the same report of the
audit from the independent accountants which will contain their opinion of
whether Sandoz’s reports, calculations and payments have been accurate or not
and, if not, by how much and for how long and how they arrived at their
conclusions. The parties may make inquiries of the independent accountants to
clarify the contents of the report and the accountant’s response

11
 



--------------------------------------------------------------------------------





Execution Version



will be provided to both parties. If there is an underpayment of the Net Profit
split to Innovator, Innovator will send an invoice to Sandoz for the amount of
the underpayment and the interest on such amount from the original due date at
the Overdue Interest Amount. Such invoice will be paid by Sandoz within [**]
days after its receipt. In the event any such audit reveals a shortfall in
amounts paid to Innovator of [**] percent ([**]%) or more for any calendar year,
then the reasonable costs and expenses of the audit including the fees and
expenses of the accountant will be reimbursed to Innovator by Sandoz. In the
event any such audit report reveals an overpayment of the Net Profit split to
Innovator, Sandoz will send an invoice to Innovator for the amount of the
overpayment and the interest on such amount from the original pay date at the
Overdue Interest Amount. Innovator will pay such invoice within [**] days after
its receipt.


ARTICLE 6
QUALITY


6.1    Quality Agreement. The parties will enter into a Quality Agreement prior
to the Triggering Event. The Quality Agreement may be amended as necessary to
provide for additional products that may be added to this Agreement from time to
time. To the extent that there are any conflicts between the Quality Agreement
and this Agreement relating solely to quality-related cGMP matters, the
stipulations and provisions of the Quality Agreement will prevail.  To the
extent there are any conflicts between the Quality Agreement and this Agreement
relating to any other matters including but not limited to financial, liability
and risk allocation matters, this Agreement will prevail.
6.2    Expiration Dating. All Product shipped to Sandoz will have expiration
dating as set forth on Schedule A.
6.3    Stability Testing. Innovator will maintain a stability testing program
for the Product. In the event that any results from such program indicate that
the Product would not meet its expiration date, Innovator will promptly notify
Sandoz. Replacement Product will be provided to Sandoz at Innovator’s expense in
the event such Product is unsaleable by Sandoz.


ARTICLE 7
TERM & TERMINATION


7.1    Term. The term of this Agreement will commence on the Effective Date, and
subject to the terms of this Article 7, will continue until the expiration of
the Supply Term (the “Term”). The Term may be extended by written agreement of
the parties.
7.2    Termination by Innovator. This Agreement may be terminated by Innovator:


(i)    If Sandoz shall fail to pay any amount due under the Agreement within
thirty (30) days after such amount becomes due and payable; or
(ii)    If Sandoz shall be in breach of any material obligation hereunder (other
than a payment obligation), and has not cured such breach within sixty (60) days
after receipt of a notice

12
 



--------------------------------------------------------------------------------





Execution Version



from Innovator requesting the correction of such breach (unless such breach is
by its nature not susceptible of being cured or the giving of such notice would
be futile or impracticable, in which event no notice shall be necessary). Such
termination shall be effective upon the occurrence of such breach or, if a right
to cure exists, upon failure of Sandoz to cure such breach within the specified
time period; or
(iii)    Upon the filing or institution of any bankruptcy, reorganization,
liquidation or receivership proceedings by Sandoz, or upon the failure by Sandoz
for more than ninety (90) days to discharge or obtain the dismissal of any such
actions filed against it. Such termination shall be effective upon receipt of
notice from Innovator;
(iv)    If a Force Majeure Event affecting the performance of Sandoz specified
in Article 10 shall continue for more than one hundred twenty (120) consecutive
days. Such termination shall be effective upon receipt of notice from Innovator;
or
(v)    With immediate effect if at any time after the Triggering Event there are
no pharmaceutical products containing bivalirudin in a lyophilized form as its
sole active ingredient being marketed in the Territory as a Therapeutic
Equivalent (as defined in the FDA’s Orange Book) to Angiomax pursuant to an
Abbreviated New Drug Application or an NDA filed under 505(b)(2) of the Federal
Food, Drug and Cosmetic Act.
7.3    Termination by Sandoz. This Agreement may be terminated by Sandoz:
(i)    If Innovator shall be in breach of any material obligation hereunder and
has not cured such breach (A) with respect to any failure of Innovator to supply
Product to Sandoz in accordance with Sections 4.3 and 4.4 within sixty (60) days
after receipt of a notice from Sandoz requesting the correction of such breach,
or (B) with respect to any other breach of a material obligation within sixty
(60) days after receipt of a notice from Sandoz requesting the correction of
such breach (unless such breach is by its nature not susceptible of being cured
or the giving of such notice would be futile or impracticable, in which event no
notice shall be necessary). Such termination shall be effective upon the
occurrence of such breach or, if a right to cure exists, upon failure of
Innovator to cure such breach within the specified time period; or
(ii)    Upon the filing or institution of any bankruptcy, reorganization,
liquidation or receivership proceedings by Innovator, or upon the failure by
Innovator for more than ninety (90) days to discharge or obtain the dismissal of
any such actions filed against it. Such termination shall be effective upon
receipt of notice from Sandoz; or
(iii)    If a Force Majeure Event affecting the performance of Innovator
specified in Article 10 shall continue for more than one hundred twenty (120)
consecutive days. Such termination shall be effective upon receipt of notice
from Sandoz.


7.4    Termination by Either Party.

13
 



--------------------------------------------------------------------------------





Execution Version



(i)    Either party may terminate this Agreement by written notice to the other
party if no Triggering Event occurs with respect to the Product within eighteen
(18) months after the Effective Date.
(ii)    Either party may terminate this Agreement by written notice to the other
party if the terminating party is advised by the FDA or its outside regulatory
legal counsel that marketing, distributing, selling or offering to sell the
Product under the labeling described in Section 9.3(iii) would likely constitute
a violation of the Act or applicable regulations thereunder.
(iii)    Either party may terminate this Agreement immediately upon written
notice to the other party, if any governmental entity determines that this
Agreement violates Applicable Law.
(iv)    Either party may terminate this Agreement upon reasonable notice to the
other party, if the terminating party, on the advice of legal counsel,
determines that this Agreement poses unreasonable legal or economic risks as the
result of the enactment or threatened enactment after the Effective Date of any
law, decree, rule, regulation or resolution, or any decision of a court or
regulatory agency or change or threatened change in interpretation of current
laws, decrees, rules, regulations or resolutions.
(v)    Either party may terminate this Agreement upon sixty (60) days written
notice to the other party in the event Net Profit falls below [**] percent
([**]%) of Net Sales, as evidenced by written records, in any month in which
Innovator is supplying Product to Sandoz.
7.5    Effect of Termination.
(i)    Upon expiration of the Supply Term of this Agreement, Sandoz shall
immediately cease all sales, marketing and distribution of the Product except
that Sandoz shall have the right to market, distribute, offer to sell and sell
the remaining Product then on hand in its inventory as of the date of such
expiration, subject to its obligation to share profits with Innovator pursuant
to this Agreement.
(ii)    Upon termination of this Agreement by Innovator pursuant to Section
7.2(i) (Sandoz failure to pay), Section 7.2(ii) (Sandoz’s material breach),
Section 7.2(iii) (Sandoz’s bankruptcy, etc.), Section 7.2(iv) (Sandoz’s Force
Majeure Event), Section 7.2(v), or Section 7.4 (v) Innovator, in its sole
discretion, may either (A) cancel any then outstanding binding purchase order
and direct Sandoz to cease all distribution, marketing and sales of the Product
immediately, or (B) cancel any then outstanding binding purchase order but [**],
all in accordance with the terms hereof as in effect prior to the date of such
termination; provided that Sandoz shall [**]. In addition, if this Agreement is
terminated by Innovator pursuant to Section 7.2(v) or Section 7.4(v), upon
written request from Innovator, Sandoz will promptly return to Innovator any
unsold Product delivered to Sandoz prior to the termination. Innovator will bear
the cost for the return of such Product.
(iii)    Upon termination of this Agreement by Sandoz pursuant to Section 7.3(i)
(Innovator’s material breach), Section 7.3(ii) (Innovator’s bankruptcy, etc.),
Section 7.3(iii)

14
 



--------------------------------------------------------------------------------





Execution Version



(Innovator’s Force Majeure Event), or by either party pursuant to Section 7.4(v)
(lack of commercial viability), Sandoz, shall have the option, in its sole
discretion, to cancel all or any portion of any then outstanding binding
purchase orders. Sandoz shall be entitled to [**], all in accordance with the
terms hereof as in effect prior to the effective date of such termination;
provided that Sandoz shall [**].
(iv)    Upon termination of this Agreement by either party pursuant to Section
7.4(i) (no Triggering Event), Section 7.4(ii) (advice by FDA or regulatory
counsel of labeling problem), Section 7.4(iii) (agency determination of
violation of Applicable Law), or Section 7.4(iv) (determination of unreasonable
legal or economic risks), (A) the firm order for the Launch Quantity shall be
deemed cancelled (if applicable), (B) Sandoz shall immediately cease all
pre-booking activities with respect to Product (if applicable), (C) all then
outstanding binding purchase orders shall be deemed cancelled (if applicable),
(D) Sandoz shall immediately cease all sales, marketing and distribution of the
Product (if applicable), and (E) Sandoz shall destroy any remaining inventory of
Product upon Innovator’s written request, such destruction costs and expenses to
be borne equally between the parties (if applicable).
(v)    Termination of this Agreement for any reason will not release either
party hereto from any liability which at such time has already accrued or which
thereafter accrues from a breach or default prior to such expiration or
termination, nor affect in any way the survival of any other right, duty or
obligation of either party hereto which is expressly stated elsewhere in this
Agreement to survive such termination.
  
ARTICLE 8
DEFECTIVE PRODUCT/INSPECTIONS/TESTING


8.1    Disposition of Defective Product. Innovator will replace, at its own cost
and expense, including reimbursement of reasonable freight and disposition costs
incurred by Sandoz, Product that fails to comply with the Specifications for
such Product. Innovator will not, however, replace any Product which fails or
ceases, prior to the applicable expiration date, to conform to the
Specifications as a result of improper storage or mishandling after delivery
thereof to Sandoz. Sandoz will, within [**] days after receipt of any shipment
of Product, notify Innovator of the existence and nature of any patent (obvious)
non-compliance or defect. If such notice is not provided within the [**] day
period, then all such Product will be deemed to be in compliance with this
Agreement and Innovator will bear no further responsibility for such Product
non-compliance except in accordance with the provisions of Section 8.3. If
Sandoz notifies Innovator within such [**] day period of the receipt of
defective Product, then, subject to this Article 8, Innovator will have a
reasonable opportunity, not to exceed [**] days from the date of notice, to
inspect such claimed defective Product and provide Sandoz with detailed written
instructions to return or dispose of such defective Product at Innovator’s sole
cost and expense. If Innovator fails to instruct Sandoz as to the disposition of
such defective Product within [**] days from the date of notice, Sandoz may
dispose of such defective Product in accordance with Applicable Law (and at
Innovator’s expense).
8.2    Independent Testing. If, after Innovator’s inspections of such Product
and the analysis of the corresponding sample kept by Innovator as part of the
stability testing program

15
 



--------------------------------------------------------------------------------





Execution Version



provided for in Section 6.3, the parties disagree as to the Product’s
conformance to the Specifications or whether the Product has such a defect that
is Innovator’s responsibility, either party may deliver the Product to an
independent third-party laboratory, mutually and reasonably acceptable to both
parties, for analytical testing to confirm the Product’s conformance to the
Specifications or the presence or absence of defects. The parties will make
reasonable efforts to work with each other and the independent third-party
laboratory to identify any reasons for non-conformance or the presence of
defects. This may include Innovator supplying the independent laboratory with a
sample kept by Innovator as part of the stability testing program, or any other
relevant storage information kept by either party. All costs associated with
such third-party testing will be at Sandoz’s expense unless the tested Product
is deemed by such third-party not to be in compliance with the Specifications,
in which case all such costs, including reimbursement of freight and disposition
costs, will be promptly paid by Innovator. The findings of the independent
laboratory will be binding upon both parties.
8.3    Latent Defects. As soon as either party becomes aware of a Latent Defect
in any Product lot, it will promptly notify the other party of such event
(including reasonable details and the lot involved). If a Product accepted by
Sandoz becomes non-conforming by virtue of the later discovery of a Latent
Defect, Sandoz may place the lot on quality assurance hold pending Innovator’s
investigation and a final resolution of the claimed Latent Defect pursuant to
Section 8.1 and 8.2 above. In the event that such Product is found to contain a
Latent Defect, such Product will be deemed rejected pursuant to Sections 8.1 and
8.2 as of the date of the notice, and the rights and obligations of the parties
with respect to the rejected Product will thereafter be governed by Sections 8.1
and 8.2.


ARTICLE 9
REGULATORY MATTERS


9.1    Reporting. Sandoz will have the responsibility in the Territory for
complying with all regulatory requirements and other matters which relate solely
to Sandoz’s acting as a distributor of the Product in the Territory. All other
regulatory reporting matters (including adverse event and product complaint
reporting) will be Innovator’s responsibility for the Product. Prior to the
Triggering Event, the parties will enter into a separate Pharmacovigilence
Agreement that will cover the parties’ responsibilities with respect to any
report(s) of adverse events.
9.2    FDA Communications. Sandoz and Innovator agree to promptly notify the
other party in the event they receive any communication or notice from FDA with
respect to the Product and each party will promptly provide a copy of such
communications to the other. The parties will cooperate in good faith in
responding to any such FDA inquiry or in making any report to FDA with respect
to the Product. Notwithstanding the foregoing, Innovator will have final
authority for regulatory decisions and responsibility for all communications
with FDA concerning the Product.







16
 



--------------------------------------------------------------------------------





Execution Version



9.3    Labeling Configuration.
(i)    The parties agree to cooperate in procedures designed to ensure that the
Product is properly labeled and that appropriate standard operating procedures
are in place to ensure that the labeling and printed packaging components for
the Product comply with Applicable Law.
(ii)    Subject to paragraph (iii) of this Section 9.3, all final decisions
regarding labeling of Product shall be made by Innovator in Innovator’s sole
discretion as the holder of the NDA.
(iii)    Unless otherwise required by Applicable Law, the parties agree that the
text comprising the labeling for the Product will be substantially identical to
the labeling for the Innovator Branded Product with the following exceptions:
(A) the name of Sandoz will appear as a distributor, (B) the NDC Numbers of
Sandoz will be listed in the “How Supplied” section of the physicians circular
(or insert), (C) in the “How Supplied” section, information will be provided
about the Product as manufactured by or for Innovator for the purpose of
providing complete information concerning all dosage strengths and formulations
of Innovator Branded Product available under the NDA as included in the FDA
approved labeling for the Innovator Branded Product, (D) the appearance and
design of the Product label will be sufficiently different from the label for
Innovator Branded Product so as to avoid confusion between the two, and (E) any
other exceptions mutually agreed to by the parties. Innovator shall submit
Product listing information to the FDA after receipt of all required information
and documentation (including required information and documentation from Sandoz)
as reasonably determined by Innovator. Sandoz shall obtain NDC Numbers for the
Product and shall distribute and sell only the Product bearing the applicable
NDC Numbers. Innovator shall promptly submit to the FDA the Product label under
the NDA and a drug listing form showing Sandoz as the private label distributor
of the Product.
9.4    Recalls. Innovator and Sandoz will each notify the other party promptly
if any batch of Product is the subject of a recall or market withdrawal, and the
parties will reasonably cooperate in the handling and disposition of such recall
or market withdrawal; provided, however, in the event of a disagreement as to
any matters related to such recall or market withdrawal, other than the
determination of who will bear the costs as set forth in the immediately
following sentence, Innovator will have the final authority with respect to any
product recall relating to the Product. Sandoz will bear the cost of all recall
or market withdrawals of Product purchased by Sandoz pursuant to this Agreement
unless such recall or market withdrawal will have been the result of (i)
Innovator’s failure to manufacture, package or label such Product in accordance
with the requirements of this Agreement, or (ii) the failure of such Product to
meet the Specifications for such Product at the time of shipment from
Innovator’s packaging facility, or (iii) Innovator’s breach of any of its
covenants, obligations, representations or warranties set forth in this
Agreement, or (iv) Innovator’s violation of Applicable Law, in each such case
Innovator will bear the entire cost of such recall. For purposes of this
Agreement, items (i)-(iv) in the previous sentence will mean a “Innovator Recall
Event.” Sandoz will maintain records of all sales of Product and all customers
sufficient to adequately administer a recall or market withdrawal for the longer
of one (1) year after termination or expiration of this Agreement or the period
required by Applicable Law. Sandoz will, in all events and regardless of who
bears the cost, be responsible for administering the physical aspects of any
recalls or market

17
 



--------------------------------------------------------------------------------





Execution Version



withdrawals with respect to the Product, provided, however, that upon the
occurrence of a Innovator Recall Event, any reasonable external costs and
expenses incurred by Sandoz relating to the Innovator Recall Event (including,
but not limited to reasonable recall destruction costs) will be borne by
Innovator. Product and inventory held by Sandoz (or its designee) that is
subject to a recall will be deducted from Net Sales and, upon a Innovator Recall
Event, Innovator will provide Product to Sandoz at Innovator’s expense to
replace the recalled Product. For the avoidance of doubt, Product that is
recalled shall be excluded from Net Sales for a particular quarter, even if the
recall occurs after the end of the quarter but before payment is due to
Innovator.
9.5    Complaints. Sandoz will collect complaint files for the Product in
accordance with the provisions of the Quality Agreement as provided for in
Section 6.1 and cGMP. Product complaint reports received by Sandoz will be sent
to Innovator by e-mail within twenty-four (24) hours of receipt to the attention
of Innovator Quality Assurance [**], with an original sent promptly by U.S. mail
to [**] at The Medicines Company, 8 Sylvan Way, Parsippany, NJ 07054. Sandoz and
Innovator will each notify the other of any product complaints made by customers
that will or could cause an FDA “field alert” to be issued, within twenty-four
(24) hours of the decision to file a field alert and will thereafter reasonably
cooperate with each other relative to any investigation or inquiry that may be
initiated by FDA with respect thereto. For purposes of clarification, the
parties acknowledge that the foregoing complaint handling procedures will only
apply to complaints which implicate the manufacturing, packaging, testing or
storage of the Product.
9.6     Inspections. In the event Innovator’s manufacturing, packaging, testing
or storage facility (or facilities) producing Product is/are inspected by
representatives of any federal agency in connection with Innovator’s manufacture
of the Product, Innovator will notify Sandoz promptly upon learning of such
inspection, and will supply Sandoz with redacted copies of any correspondence or
communications or portions thereof which related to the Product in the event
that there are any material observations or findings that relate to the Product.
9.7    Regulatory Letter. In the event Sandoz is inspected or receives a
regulatory letter or comments from any federal agency or authority in connection
with the distribution of the Product, Sandoz will notify Innovator promptly upon
learning of such inspection or receiving such documentation. Innovator may
participate in that portion of such inspection relating to the Product (and will
be required to participate if requested by Sandoz at Sandoz’s expense). If
Sandoz requests Innovator to participate as described above, Innovator and
Sandoz will mutually agree on the response with respect to the Product and
Sandoz will be responsible for submitting any such responses to the regulatory
authorities.
9.8    Inquiries from Health Care Professionals. Innovator shall provide
reasonable assistance to Sandoz in its preparation and filing with appropriate
regulatory agencies (both federal and state agencies) related to reimbursement
and health care insurance filings required for the marketing and distribution of
Product in the Territory by Sandoz. Innovator and Sandoz will work together in
good faith to develop such necessary regulatory strategies, which may be
required for purposes of this Agreement. In addition, Innovator will provide
Sandoz with copies (in electronic format if available) of those materials, which
Innovator uses to respond to inquiries regarding applicable products from
consumers and health care professionals.

18
 



--------------------------------------------------------------------------------





Execution Version



ARTICLE 10
FORCE MAJEURE


If either party is prevented from performing any of its obligations hereunder
(except for any financial payments due hereunder) due to any cause which is
beyond the non-performing party’s reasonable control, including fire, explosion,
flood, or other acts of God; acts, regulations, or laws of any government; court
injunction or other court order; war, terrorist act or civil commotion; strike,
lock-out or labor disturbances; or failure of public utilities or common
carriers (each, a “Force Majeure Event”), such non-performing party will not be
liable for breach of this Agreement with respect to such non-performance to the
extent any such non-performance is due to a Force Majeure Event. Such
non-performance will be excused for as long as such event will be continuing,
provided that the non-performing party gives written notice to the other party
of the Force Majeure Event within three (3) Business Days. Such non-performing
party will exercise all reasonable efforts to eliminate the Force Majeure Event
and to resume performance of its affected obligations as soon as practicable. In
the event such Force Majeure Event continues unabated for a period of one
hundred and twenty (120) days or longer, then the party which is not subject to
such Force Majeure Event may terminate this Agreement consistent with Article 7.


ARTICLE 11
INSURANCE


Each party agrees to procure and maintain in full force and effect during the
Term of this Agreement, at its sole cost and expense, statutory worker’s
compensation insurance and employer’s liability insurance. The parties further
agree to procure and maintain in full force and effect during the Term of this
Agreement, at its sole cost and expense, commercial general liability insurance,
including contractual liability, with a combined single limit of not less than
$[**] per occurrence and $[**] per accident for bodily injury and personal
injury, including death, and property damage, and $[**] in the aggregate.
Innovator also agrees to maintain product liability insurance with limits of not
less than $[**] per occurrence and $[**] per accident for bodily injury and
personal injury, including death, and property damage, and $[**] in the
aggregate annually. Sandoz agrees to maintain product liability insurance with a
combined single limit of not less than $[**] per occurrence and $[**] per
accident for bodily injury and personal injury, including death, and property
damage, and $[**] in the aggregate. A combination of primary and umbrella/excess
limits may be used to satisfy the above general liability and product liability
insurance limits.


Promptly upon execution of this Agreement, each party will provide to the other
party evidence of its required insurance coverage provided by a duly authorized
representative of each party’s insurer(s) to certify that the insurance
coverages set forth above are in full force and effect and provide that such
insurance coverages will not be cancelled or non-renewed until the other party
has received 30 days advance written notice of such cancellation or non-renewal.


The limits of insurance coverage will not affect or limit the liability or
indemnity obligations of either party as stated elsewhere in this Agreement or
as required by law. By requiring the parties to maintain insurance, neither
party represents that coverage and limits required will be adequate to fund all
losses for which it may be liable.

19
 



--------------------------------------------------------------------------------





Execution Version



ARTICLE 12
CONFIDENTIALITY


12.1    Definition. As used herein, the term “Confidential Information” means
information which relates to the Product respective development, manufacture,
testing, marketing, sale or support and which is disclosed by one party hereto
to the other, including, but not limited to, technical and business information,
samples of compounds, the structure or chemical identity of compounds, the
properties and utilities of compounds, manufacturing procedures, manufacturing
processes, manufacturing equipment, plant layouts, product volumes, quality
control procedures, quality control standards, know-how, scientific information,
clinical data, efficacy and safety data, formulas, methods and processes,
specifications, pricing information (including discounts, rebates and other
price adjustments), the terms and conditions of this Agreement, and other terms
and conditions of sales, customer information, business plans, and all other
intellectual property. Notwithstanding anything to the contrary contained
herein, at any time after execution of this Agreement by both parties, Sandoz
will be allowed at its discretion to discuss the existence of this Agreement but
not the specific content with its customers for the sole purpose of negotiating
contracts.
12.2    Exceptions. The obligations of confidentiality and nondisclosure shall
not apply to Confidential Information which
(i)    at the time of disclosure is in the public domain;
(ii)    as shown by written records was in the possession of the receiving party
prior to disclosure or development under this Agreement;
(iii)    is rightly received by the receiving party, without obligation of
secrecy, from a third party who was entitled to receive and transfer such;
(iv)    as shown by written records was independently developed by employees of
the receiving party who did not have access to Confidential Information; or
(v)    a party hereto is compelled to disclose by a court, tribunal or
regulatory agency of competent jurisdiction. In such case, to the extent
permitted by applicable law, the compelled party shall give the disclosing party
prompt notice so that the disclosing party can seek a protective order, and
shall exercise reasonable efforts to ensure that the information is accorded
confidential treatment by the court, tribunal or regulatory agency.
12.3    Use and Disclosure. Each party shall retain Confidential Information of
the other party in strict confidence and shall not, directly or indirectly,
publish or disclose it to any third party, or use Confidential Information for
any purpose other than the purposes of this Agreement without the prior written
consent of the disclosing party. Each party agrees it shall not communicate
Confidential Information of the other party except to its employees, advisors,
representatives and contractors who have a need to know such Confidential
Information. Termination or expiration of this Agreement between Sandoz and
Innovator shall not affect the secrecy and restrictions on use obligations under
this Article 12, which shall survive for a period of five (5) years after such
termination or expiration.

20
 



--------------------------------------------------------------------------------





Execution Version



12.4    Effect of Termination. Upon termination or expiration of this Agreement,
the receiving party shall return to the disclosing party or destroy any
Confidential Information in tangible form in its possession, except that the
receiving party shall not destroy Confidential Information required to be
retained in order to comply with applicable law, rule or regulation.
12.5    Injunctive Relief. Each party shall be entitled, in addition to any
other right or remedy it may have, at law or in equity, to seek an injunction,
without the posting of any bond or other security, enjoining or restraining any
other party from any violation or threatened violation of this Article 12.


ARTICLE 13
PUBLIC ANNOUNCEMENTS; ETC.


13.1    Public Announcements. The parties hereto covenant and agree that, except
as provided for herein below, each will not from and after the date hereof make,
issue or release any public announcement, press release, statement or
acknowledgment of the existence of, or reveal publicly the terms, conditions and
status of, the transactions contemplated herein, without the prior written
consent of the other party as to the content and time of release of and the
media in which such statement or announcement is to be made; provided, however,
that in the case of announcements, statements, acknowledgments or revelations
which either party is required by law to make, issue or release, the making,
issuing or releasing of any such announcement, statement, acknowledgment or
revelation by the party so required to do so by law will not constitute a breach
of this Agreement if such party will have given, to the extent reasonably
possible, not less than five (5) Business Days prior notice to the other party,
and will have attempted, to the extent reasonably possible, to clear such
announcement, statement, acknowledgment or revelation with the other party
(including any Q&A and other similar materials). In addition, Innovator may
issue a press release without notice to Sandoz announcing that it will launch in
the Territory through Sandoz an authorized generic version of Angiomax in the
event a generic version of Angiomax is launched in the Territory by a third
party; provided, however, that the parties shall agree upon the language prior
to the release of any such press release.
13.2    Use of Innovator Name. Sandoz will not use the name of Innovator or any
of its Affiliates for advertising, promotion or other purposes without the prior
written consent of Innovator, other than in discussions with its customers
pursuant to the last sentence of Section 12.1.


13.3    Use of Sandoz Name. Innovator will not use the name of Sandoz or any of
its Affiliates for advertising, promotion or other purposes without the prior
written consent of Sandoz.


ARTICLE 14
REPRESENTATIONS AND WARRANTIES


14.1    Innovator Warranties. Innovator represents and warrants to Sandoz that
it will:
(i)    manufacture and supply all Product delivered by Innovator in accordance
and in conformity with the Specifications, as also set forth in the applicable
NDA for such Product;

21
 



--------------------------------------------------------------------------------





Execution Version



(ii)    comply with all applicable statutes, laws, ordinances and regulations
relating to the manufacture and supply of any Product being provided hereunder,
including, without limitation, those enforced by the FDA (including compliance
with cGMP);
(iii)    timely file the Product label for the relevant Innovator NDA;
(iv)    timely file a drug listing form showing Sandoz as the private label
distributor of the Product;
(v)    have in place systems and resources for tracking and reporting all
complaints and adverse events with respect to the Product in accordance with the
Quality and Pharmacovigilence Agreements as provided in Sections 9.1 and 9.5
respectively;
(vi)    (a) familiarize itself with the requirements of the Novartis Supplier
Code found at
http://www.novartis.com/corporate-responsibility/resources/index.shtml; (b)
provide information on request to Sandoz concerning labor, health and safety,
environment, animal welfare, anti-bribery and fair competition, and data
protection and privacy practices, in the form requested; (c) allow Sandoz (or
its nominated Third Party experts) adequate access for the purposes of auditing
compliance with these standards; use best endeavors to rectify identified
non-compliances with the Novartis Supplier Code and report remediation progress
to Sandoz on request; (d) train any representative who is involved with the
performance of services to Sandoz on anti-corruption and anti-bribery at its own
expense, and that such training shall include the provisions of the applicable
anti-corruption and anti-bribery laws and the standards set out in the Novartis
Supplier Code; (e) provide Sandoz with prompt written notice of any facts or
circumstances (whether occurring prior to or after the Effective Date) which
cause or may cause any of the representations and warranties contained in this
subsection not to be true, accurate and complete as of the Effective Date or as
of any date during the Term of this Agreement; and (f) acknowledge that failure
to adhere to these standards shall entitle Sandoz to terminate without
compensation.
14.2    Sandoz Warranties. Sandoz represents and warrants to Innovator that it
will:
(i)    discharge its obligations pursuant to this Agreement in accordance with
all applicable statutes, laws, ordinances and regulations including those
enforced by the FDA (including compliance with cGMPs);
(ii)    maintain the Product pending sale to its customers in a facility that is
properly equipped to store such Product in accordance with the applicable
Product labeling; and
(iii)    have in place systems and resources for tracking and reporting all
complaints and adverse events with respect to the Product in accordance with the
Quality and Pharmacovigilence Agreements as provided in Sections 9.1 and 9.5
respectively.
14.3    Debarment. The parties each hereby represent and warrant to the best of
their knowledge after reasonable investigation, that neither it, nor any of its
employees or agents who will participate in the performance of this Agreement,
have been, are currently, or are the subject

22
 



--------------------------------------------------------------------------------





Execution Version



of a proceeding that could lead to their or such employees or agents becoming,
as applicable, a Debarred Entity, Debarred Individual, Excluded Entity, Excluded
Individual, Convicted Entity, or Convicted Individual. The parties further
covenant, represent and warrant that, to the best of their knowledge after
reasonable investigation, if during the Term of this Agreement, it, or any of
its employees or agents participating in the performance of their obligations
hereunder, become or are the subject of a proceeding that could lead that party,
employee or agent becoming, as applicable, a Debarred Entity, Debarred
Individual, Excluded Entity, Excluded Individual, Convicted Entity or Convicted
Individual, then it will immediately notify the other party. In the event of
such a notice, the parties will promptly discuss necessary measures to avoid
such a circumstance from affecting a party’s performance under this Agreement.
14.4    LIMITATION ON LIABILITY OF PARTIES. EXCEPT AS PROVIDED IN SECTION 15.1
AND SECTION 15.2 HEREIN, THE PARTIES MAKE NO WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED INCLUDING WITHOUT LIMITATION ANY WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, BUSINESS, OR GOODWILL) OR DIRECT DAMAGES FOR LOST
PROFITS, BUSINESS, OR GOODWILL RESULTING FROM THIS AGREEMENT.
14.5    Execution and Performance of Agreement. Innovator and Sandoz each
represent to the other that it has the full right, power and authority to enter
into and perform its obligations under this Agreement. Innovator and Sandoz each
further represent and warrant to the other that the performance of its
obligations under this Agreement will not result in a violation or breach of,
and will not conflict with or constitute a default under any agreement,
contract, commitment or obligation to which such party or any of its Affiliates
is a party or by which it is bound.    










ARTICLE 15
INDEMNIFICATION


15.1    Indemnification by Innovator. Innovator will indemnify and hold harmless
Sandoz, its Affiliates, and each of their respective current or former
directors, officers, employees, agents and representatives (the “Sandoz
Indemnified Parties”) from and against any and all damages, liabilities, claims,
costs, charges, judgments and expenses (including all reasonable attorneys’ fees
and expenses) (collectively “Damages”) from third parties that may be sustained,
suffered or incurred by the Sandoz Indemnified Parties, arising from or in
connection with (i) the breach by Innovator of any warranty, representation,
covenant or agreement made by Innovator in this Agreement, or (ii) the
intentional misconduct or gross negligence of any Innovator Indemnified Party in
connection with this Agreement or the Product, or (iii) a breach of Innovator’s
responsibilities pursuant to the Quality Agreement or Pharmacovigilence
Agreement as provided for in Section 6.1 and Section 9.1, respectively, or (iv)
Innovator’s or any of Innovator’s Affiliates’

23
 



--------------------------------------------------------------------------------





Execution Version



distribution, marketing, sales activities, sale or use of the Innovator Branded
Product, or (v) any product liability action arising from or in connection with
the sale or use of the Product supplied by Innovator (including but not limited
to, failure to warn claims, design defect claims, product defect claims, or
claims under strict liability in tort, except to the extent such product
liability action arises from an indemnified event pursuant to Section 15.2), or
(vi) any failure to supply penalties incurred by Sandoz from any of Sandoz’s
customers as a result of Innovator’s inability to provide Product hereunder,
including all actual damages arising from a Supply Failure as described in
Section 4.14 hereof, or (vii) Innovator or any of Innovator’s Affiliates’ or
designees’ infringement of the intellectual property rights of a third party
where such alleged infringement is related to a Product that is covered by one
or more Innovator (or Innovator’s Affiliates’) patents, copyrights or
trademarks.


15.2    Indemnification by Sandoz. Sandoz will indemnify and hold harmless
Innovator, its Affiliates, and each of their respective current or former
directors, officers, employees, agents and representatives (the “Innovator
Indemnified Parties”) from and against any and all Damages from third parties
that may be sustained, suffered or incurred by the Innovator Indemnified
Parties, arising from or in connection with (i) the breach by Sandoz of any
warranty, representation, covenant or agreement made by Sandoz in this
Agreement, or (ii) the intentional misconduct or gross negligence of any Sandoz
Indemnified Party in connection with this Agreement or the Product, or (iii) a
breach of Sandoz’s responsibilities pursuant to the Quality Agreement or the
Pharmacovigilence Agreement as provided for in Section 6.1 and Section 9.1,
respectively, or (iv) Sandoz’s or any of Sandoz’s Affiliates’ distribution,
marketing or sales activities related to the Product, except to the extent such
Damages arise from an indemnified event pursuant to Section 15.1.
15.3    Claims. Each Innovator Indemnified Party and Sandoz Indemnified Party
(“Indemnified Party”) agrees to give the indemnifying party prompt written
notice of any matter upon which such Indemnified Party intends to base a claim
for indemnification (an “Indemnity Claim”) under this Article 15. In the event
that an Indemnity Claim is brought or made against both parties, then each party
will have the right to be represented by counsel at its own expense.
Notwithstanding the foregoing, in the event that such Indemnity Claim relates
solely to causes covered by Section 15.1 hereof, then Innovator will assume full
control of the defense of such Indemnity Claim including without limitation the
settlement thereof. All expenses of such suit, claim or proceeding, including
the settlement and the payment of any damages thereof, will be borne solely by
Innovator. Notwithstanding the foregoing, in the event that such Indemnity Claim
relates solely to causes covered by Section 15.2 hereof, then Sandoz will assume
full control of the defense of such Indemnity Claim including without limitation
the settlement thereof. All expenses of such suit, claim or proceeding,
including the settlement and the payment of any damages thereof, will be borne
solely by Sandoz. If both parties are indemnifying parties with respect to the
same Indemnity Claim, the parties shall determine by mutual agreement, within
twenty (20) days following their receipt of notice of commencement or assertion
of such Indemnity Claim (or such lesser period of time as may be required to
respond properly to such claim), which party shall assume the lead role in the
defense thereof. Should the indemnifying parties be unable to mutually agree on
which of them shall assume the lead role in the defense of such Indemnity Claim,
both indemnifying parties shall be entitled to participate in such defense
through counsel of their

24
 



--------------------------------------------------------------------------------





Execution Version



respective choosing. The Indemnified Party will make available to the
indemnifying party and its counsel, at all reasonable times during normal
business hours, all books and records of the other party relating to such suit,
claim or proceeding, and each party will render to the other party such
assistance as it may reasonably require in order to ensure proper and adequate
defense of any such suit, claim or proceeding. The indemnifying party will
obtain the written consent of the Indemnified Party prior to settling, ceasing
to defend or otherwise disposing of any Indemnity Claim if as a result thereof
the Indemnified Party would become subject to injunctive or other equitable
relief or the business of the Indemnified Party would be adversely affected in
any manner whatsoever.


ARTICLE 16
INFORMAL DISPUTE RESOLUTION; EXCLUSIVE JURISDICTION


16.1    Informal Dispute Resolution. Unless otherwise expressly provided for
herein, any claim or controversy between the parties arising out of or relating
to the execution, interpretation and performance of this Agreement (including
the validity, scope and enforceability of this provision) will be identified in
writing and presented to the other party. Within [**] days after delivery of
such notice of dispute, the [**] of Innovator and the [**] of Sandoz (or another
executive of a party or an Affiliate designated by such [**] or [**], as
applicable) (the “Designated Officers”) will meet (either in person or via
telephone conference) at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to attempt to resolve the dispute in
good faith. All reasonable requests for information made by one party to another
will be honored. All negotiations pursuant to this clause are confidential and
will be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence. If such Designated Officers cannot resolve such
dispute within [**] days after such initial meeting, then each party reserves
its right to any and all remedies available under law or equity with respect to
any other dispute. Notwithstanding anything to the contrary herein, each party
may seek immediate or other equitable relief against the other party at any time
to enforce their proprietary rights in confidential information or other
intellectual property rights.
16.2    Exclusive Jurisdiction and Governing Law. This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of law principles thereof. The parties agree that
any action arising out of this Agreement will be commenced in the federal or
state courts of Delaware, as appropriate, and that such court is a proper venue
for such action, that effective process may be served to a party at the address
set forth in Section 17.6, and that A RIGHT TO TRIAL BY JURY IS HEREBY WAIVED.
Each party hereto agrees that any such proceeding will be conducted solely in
the English language.


ARTICLE 17
MISCELLANEOUS


17.1    Amendment. The parties may add additional products to this Agreement
from time to time. The parties will prepare a Schedule and attach the new
Schedule as an amendment to the Agreement, signed and dated by both parties. No
modification, change or amendment to this Agreement will be effective unless in
writing signed by each of the parties hereto.

25
 



--------------------------------------------------------------------------------





Execution Version



17.2    Relationship of the Parties. The relationship of Sandoz and Innovator
established by this Agreement is that of independent contractors, and nothing
contained herein will be construed to (i) give either party any right or
authority to create or assume any obligation of any kind on behalf of the other,
or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.
17.3    Third Party Rights. Nothing in this Agreement will be deemed to create
any third party beneficiary rights in or on behalf of any other person.
17.4    Entire Agreement. It is the mutual desire and intent of the parties to
provide certainty as to their respective future rights and remedies against each
other by defining the extent of their mutual undertakings as provided herein.
The parties have, in this Agreement (including the Schedules and Exhibits
hereto), and the Quality and Pharmacovigilence Agreements referred to herein,
incorporated all representations, warranties, covenants, commitments and
understandings on which they have relied in entering into this Agreement, and,
except as provided for herein, neither party makes any covenant or other
commitment to the other concerning its future action. Accordingly, this
Agreement and the Schedules and Exhibits hereto and the Quality and
Pharmacovigilence Agreements referred to herein (i) constitute the entire
agreement and understanding between the parties with respect to the subject
matter hereof and there are no promises, representations, conditions, provisions
or terms related thereto other than those set forth in this Agreement, and (ii)
supersedes all previous understandings, agreements and representations between
the parties, written or oral.
17.5    Headings and Examples. The Article and Section headings contained in
this Agreement and any examples attached hereto are for reference purposes only
and will not affect in any way the meaning and interpretation of this Agreement.
17.6    Notices. All notices and other communications hereunder will be in
writing. All notices hereunder of an Indemnity Claim as defined in Section 15.3,
a Force Majeure Event, default or breach hereunder, or, if applicable,
termination or renewal of the Term hereof, or any other notice of any event or
development material to this Agreement taken as a whole, will be delivered
personally, or sent by national overnight delivery service or postage pre‑paid
registered or certified U.S. mail, and will be deemed given: when delivered, if
by personal delivery or overnight delivery service; or if so sent by U.S. mail,
five (5) Business Days after deposit in the mail, and will be addressed:
If to Sandoz:


Sandoz Inc.
100 College Road West
Princeton, New Jersey 08540
Attention: President









26
 



--------------------------------------------------------------------------------





Execution Version



With a copy to:
Sandoz Inc.
100 College Road West
Princeton, New Jersey 08540
Attention: General Counsel


If to Innovator:


The Medicines Company    
8 Sylvan Way
Parsippany, NJ 07054
Attention: President


With a copy to:    
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attention: General Counsel


or to such other place as either party may designate by written notice to the
other in accordance with the terms hereof.


17.7     Failure to Exercise. The failure of either party to enforce at any time
for any period any provision hereof will not be construed to be a waiver of such
provision or of the right of such party thereafter to enforce each such
provision, nor will any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy. Remedies provided herein are cumulative and not exclusive
of any remedies provided at law.
17.8    Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other, except that (i) Innovator may assign its
rights and/or obligations hereunder to any of its Affiliates, and (ii) Sandoz
may assign its rights and/or obligations hereunder to any of its Affiliates. In
addition, each party shall be entitled, without prior written consent of the
other, to assign all, but not less than all, of its rights or obligations under
this Agreement to a successor entity by way of merger or acquisition of
substantially all of the assets of such party (whether by consolidation, sale of
assets, or otherwise). Subject to the foregoing, this Agreement will bind and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
17.9    Severability. In the event that any one or more of the provisions (or
any part thereof) contained in this Agreement or in any other instrument
referred to herein, will, for any reason, be held to be invalid, illegal or
unenforceable in any respect, the remaining provisions of this Agreement will
remain in full force and effect. If any of the terms or provisions of this
Agreement are in conflict with any applicable statute or rule of law, then such
terms or provisions will be deemed inoperative to the extent that they may
conflict therewith and will be deemed to be modified to conform with such
statute or rule of law. In the event that the terms and conditions of this
Agreement are materially

27
 



--------------------------------------------------------------------------------





Execution Version



altered as a result of this Section 17.9, the parties will renegotiate the terms
and conditions of this Agreement to resolve any inequities.
17.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
17.11    Expenses. Each party will pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby, except as specifically provided herein.
17.12    Survival. Articles 1, 8, 9, 11, 12, 13, 15, 16 and 17 and Sections 3.4,
5.1, 5.2, 5.3, 5.5, 5.6, 5.7, 7.5, 14.1, 14.2, 14.4 and Schedule A will survive
the termination of this Agreement in accordance with the respective terms
thereof.


[signature page follows]

28
 



--------------------------------------------------------------------------------





Execution Version





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as of the day and year first
above written.


The Medicines Company






By: __/s/ Glenn Sblendorio___________
Name: Glenn Sblendorio
Title:      President & CFO






Sandoz Inc.








By: ___/s/ Peter Goldschmidt___________
Name: Peter Goldschmidt
Title: President, Head of North America











































29
 



--------------------------------------------------------------------------------





Execution Version



Exhibit A
Form of NPS Report








Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted.[**]







--------------------------------------------------------------------------------





Execution Version



Schedule A
Angiomax®


Net Profit split
During the Initial Term, Sandoz will pay to Innovator the following Net Profit,
as applicable:
(a) [**] percent ([**]%) of the Net Profit if Sandoz is marketing the only
generic version of the Innovator Branded Product in the Territory;
(b) [**] percent ([**]%) of the Net Profit if two generic versions of the
Innovator Branded Product are offered for sale in the Territory (including the
Product); or
(c) [**] percent ([**]%) of the Net Profit if more than two generic versions of
the Innovator Branded Product (including the Product) are offered for sale in
the Territory.
The parties will negotiate in good faith the Net Profit split for any Renewal
Term. In each case above, Sandoz will retain the remaining percent of the Net
Profit.
Innovator Supply of Launch Quantities to Sandoz: Transfer of the Launch
Quantities will occur after the Effective Date but no later than [**].
Expiry Dating: All Product shipped to Sandoz will have expiration dating of no
less than [**] months remaining at the time of shipment by Innovator to Sandoz
(or its designee). Innovator will use Commercially Reasonable efforts to supply
Product with up to [**] months expiration dating. Innovator may request to ship
specific lots to Sandoz with less than [**] months dating, but only with the
prior written approval of Sandoz.
Table 1: Product Cost by Unit Type
The Product Cost in this table represents the current Innovator COGS and is as
follows:





NDC Number
Unit Type
Product Cost
0781-03158-94
250MG vial
$[**]
0781-3158-95
10 vial carton
$[**]






--------------------------------------------------------------------------------





Execution Version



AMENDMENT NO. 1 TO THE SUPPLY AND DISTRIBUTION AGREEMENT


This Amendment No. 1 (“Amendment”) to the Supply Agreement (as defined below),
is effective July 16, 2015 (“Amendment Effective Date”), and is entered into by
and between The Medicines Company, a company with its principal offices located
at 8 Sylvan Way, Parsippany, NJ 07054 (“Innovator”), and Sandoz Inc., a Colorado
corporation with a corporate address at 100 College Road West, Princeton, NJ
08540 (“Sandoz,” collectively with Innovator the “Parties,” and each
individually referred to herein as a “Party”).
WHEREAS, Innovator and Sandoz entered into that certain Supply and Distribution
Agreement, dated as of July 2, 2015 (“Supply Agreement”); and
WHEREAS, the Parties now desire to amend various provisions of the Supply
Agreement;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the Parties hereto agree as follows:


1.    Defined Terms. All capitalized terms used herein that are not otherwise
defined in this Amendment shall have the meanings ascribed to them in the Supply
Agreement.


2.    Additional NDCs/Packaging Configurations. Sandoz may use up to a total of
[**] NDCs and [**] corresponding versions of packaging graphics for the 10 vial
carton Unit Type of the Product, of which [**] of the NDCs and corresponding
packaging graphics may be used by Sandoz for its private label GPO customers
(“Additional Packaging”). Any Additional Packaging shall be consistent with the
terms and conditions of Sections 3.6 (Sandoz Trademarks) and 9.3 (Labeling
Configuration) of the Supply Agreement. Sandoz’s rolling forecasts and binding
purchase orders for Product shall be provided on an NDC-by-NDC basis. For
purposes of clarity, all costs associated with labeling and packaging, including
start-up costs, for the Additional Packaging, and any costs resulting from
ordering an NDC in less than full batch size increments, shall be added to the
Innovator COGS for Product with Additional Packaging on an NDC-by-NDC basis.


3.    Ratification of Terms. All other terms and conditions of the Supply
Agreement not amended by this Amendment shall remain in full force and effect.


4.    Counterparts; Facsimile/PDF Signature. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Amendment may also be executed
via facsimile or PDF, which shall be deemed an original.


(Signature page follows)



--------------------------------------------------------------------------------





Execution Version







IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized respective representatives as of the Amendment
Effective Date.


The Medicines Company






By: ___/s/ Glenn Sblendorio___________
Name: Glenn Sblendorio
Title:      President and CFO






Sandoz Inc.








By: ____/s/ Peter Goldschmidt_________
Name: Peter Goldschmidt
Title: President, Head of North America



